
	
		I
		112th CONGRESS
		1st Session
		H. R. 1289
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To permit each State to have 3 statues on display in the
		  United States Capitol.
	
	
		1.Short titleThis Act may be cited as the
			 Share America's Diverse History in the Capitol
			 Act.
		2.Permitting states to
			 have 3 statues on display in capitol
			(a)In
			 generalSection 1814 of the
			 Revised Statutes of the United States (2 U.S.C. 2131) is amended by striking
			 not exceeding two in number and inserting not exceeding 3
			 in number.
			(b)Conforming
			 amendment regarding procedures for replacement of statuesSection
			 311(c) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132(c)),
			 is amended by striking not more than two statues and inserting
			 not more than 3 statues.
			3.Sense of congress
			 regarding opportunity for placement of statues of women and
			 minoritiesIt is the sense of
			 Congress that, in light of the fact that statues of women and members of racial
			 and ethnic minority groups are underrepresented in the United States Capitol,
			 each State should use the opportunity provided by this Act to have an
			 additional statue on display in the Capitol to furnish a statue depicting a
			 woman or a member of a racial or ethnic minority group who is a notable figure
			 in the State’s history.
		
